DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because does not include the technical disclosure of the improvement (for example, there is no mention of graphene).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities, and should be:
“…wherein the aptamer is attached to the portion of graphene and/or graphene oxide via one or more linkers.”

Claim 18 is objected to because of the following informalities, and should be:
“…placing an aptamer into electrical communication with a portion of graphene and/or graphene oxide…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Pub. 2017/0181669).

Regarding claims 1, 13, and 18, Lin discloses a sensor device 102 (see par. [0179]; and as shown in Figs. 1-2), comprising:
a portion of graphene 105 [0179]; and
an aptamer (see pars. [0040], [0044]-[0045], etc.) in electrical communication with the portion of graphene 105 (change in electrical conductance: [0044]).
Regarding claim 13, Lin further discloses contacting a sample [0044] and a sensor device that comprises: (i) a portion of graphene 105 (as shown in Figs. 1-2); and measuring an electrical signal of the sensor device related to an interaction between the aptamer and the sample (i.e. change in electrical conductance: [0044]).
Regarding claim 18, Lin further discloses a method of fabricating (see pars. [0140], [0151], [0179], etc.) a detector device comprising placing the portion of graphene 105 into electrical communication with at least one electrode 108/109 [0179].

Regarding claim 2, Lin discloses (Figs. 1-2) the portion of graphene 105 is in electronic communication with a source electrode 108 [0179], a drain electrode 109 [0179], or a gate electrode 507 [0057].

Regarding claims 3 and 19, Lin discloses (Figs. 1-2) the aptamer is directly attached to the portion of graphene 105 [0044]-[0045].

Regarding claim 4 and 19, Lin discloses (Figs. 1-2) the aptamer is attached to the portion of graphene and/or graphene oxide via one or more linkers [0046].

Regarding claim 6, Lin discloses (Figs. 1-2) a controller unit (see pars. [0138], [0160], etc.) that comprises a voltage regulator (see pars. [0160], [0191], etc.).

Regarding claim 7, Lin discloses (Figs. 1-2) the controller unit is configured to modulate a gate voltage of the sensor device [0160].

Regarding claim 8, Lin discloses (Figs. 1-2) the controller is configured to apply less than 0.1 V to the portion of graphene and/or graphene oxide (i.e. 10-50 mV: [0191]).

Regarding claim 9, Lin discloses (Figs. 1-2) the aptamer comprises a nucleic acid aptamer or a peptide aptamer [0137].

Regarding claim 12, Lin discloses (Figs. 1-2) wherein the sensor device comprises a plurality of aptamers in electronic communication with the portion of graphene (i.e. plurality of aptamers/analytes: see pars. [0040] and [0044]-[0045]).

Regarding claim 14, Lin discloses (Figs. 1-2) the electrical signal comprises a current [0044]-[0045].

Regarding claim 15, Lin discloses (Figs. 1-2) the sample comprises a target molecule [0044]-[0045].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Jang et al. (KR 20140014774 A – translation provided).
Regarding claims 5 and 20, Lin is applied as above, but does not disclose the aptamer is attached to the portion of graphene and/or graphene oxide or attached to the one or more linkers via pi-pi orbital interaction, via covalent bonding, via ionic bonding, via hydrogen bonding, or any combination thereof.
Jang discloses the aptamer is attached to the portion of graphene via covalent bonding (see Abstract).
Since the art recognizes that covalent bonding would be suitable for the intended use of attaching the aptamer to the graphene, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device so that the aptamer is attached to the portion of graphene and/or graphene oxide or attached to the one or more linkers via pi-pi orbital interaction, via covalent bonding, via ionic bonding, via hydrogen bonding, or any combination thereof, as taught by Jang.  See MPEP 2144.07.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Qu et al. (“Rapid and Label-Free Strategy to Isolate Aptamers for Metal lons” ACS Nano, 2016 – Listed on Applicant’s 07-10-2020 IDS).

Regarding claims 10 and 17, Lin is applied as above, but does not disclose the aptamer is configured to bind preferentially to a metal ion.
Qu discloses the aptamer is configured to bind preferentially to a metal ion (see Abstract, Introduction section).
Since the art recognizes that covalent bonding would be suitable for the intended use of attaching the aptamer to the graphene, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device so that the aptamer is configured to bind preferentially to a metal ion, as taught by Qu.  See MPEP 2144.07.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Jo et al. (“Development of Single-Stranded DNA Aptamers for Specific Bisphenol A Detection” Oligonucleotides 2011 – Listed on Applicant’s 07-10-2020 IDS).

Regarding claims 11 and 17, Lin is applied as above, but does not disclose the aptamer is configured to bind preferentially to an aromatic compound.
Jo discloses the aptamer is configured to bind preferentially to an aromatic compound (see Abstract, Introduction section, BPA is an aromatic compound).
Since the art recognizes that covalent bonding would be suitable for the intended use of attaching the aptamer to the graphene, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device so that the aptamer is configured to bind preferentially to an aromatic compound, as taught by Jo.  See MPEP 2144.07.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Rasooly et al. (U.S. Pub. 2011/0217763).

Regarding claim 16, Lin is applied as above, but does not disclose the target molecule is present in the sample at less than about 20 ng/mL.
Rasooly discloses the target molecule is present in the sample at less than about 20 ng/mL (10, 5, or less: [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method so that the target molecule is present in the sample at less than about 20 ng/mL, as taught by Rasooly.
Such a modification would improve the sensitivity of the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852